   Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 1 of 17 Page ID #:280
                                                                                              TRANSFER/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1488-GW-Ex                                              Date      July 30, 2019
 Title             R.A. v. Epic Games, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULING ON DEFENDANT'S MOTION TO
                             COMPEL ARBITRATION OR TRANSFER [26]


Attached hereto is the Court’s Final Ruling. This Court would DENY Defendant’s Motion to Compel
Arbitration, but GRANT Defendant’s Motion to Transfer Venue to the Eastern District of North
Carolina.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 2 of 17 Page ID #:281



 R.A. v. Epic Games, Inc.; Case No. 2:19-cv-01488-GW-(Ex)
 Final Ruling on Motion to Compel Arbitration or Transfer



I.      Background
        A. Factual Background
             1. Allegations in the Complaint
        R.A., by and through his Guardian, Steve Altes (“Plaintiff”) brings this putative class
 action against Epic Games, Inc. (“Epic” or “Defendant”) alleging the following: (1) violation of
 the Consumer Legal Remedies Act, Cal Civ. Code §§ 1750 et seq. (“CLRA”); (2) unjust
 enrichment; and (3) violation of California’s False Advertising Law, Cal. Bus. & Prof. Code §§
 17500, et seq. (“FAL”). See generally Complaint, Docket No. 1. Plaintiff seeks to represent a
 class consisting of: “All persons in California who, within the applicable statute of limitations,
 purchased a Llama with V-Bucks that they bought with money in Fortnite Save the World.” Id.
 at ¶ 112.
        Plaintiff alleges the following relevant facts: Defendant is a video game company based
 in North Carolina. Id. ¶ 24. In 2017, Defendant released the popular video game “Fortnite.” Id.
 Fortnite is an open-world survival video game in which players collect weapons, tools, and
 resources (herein referred to as “loot”) in order to survive and advance in the game. Id. ¶ 25.
 Fortnite currently has two game modes: Fortnite Save the World and Fortnite Battle Royale. Id.
 Plaintiff is a Fortnite player who plays Fortnite Save the World, and resides in Valencia,
 California. Id. ¶¶ 18-19. Plaintiff used his own and his parents’ money to purchase loot in
 Fortnite Save the World.      Id. ¶ 20.    This lawsuit only relates to the Defendant’s alleged
 misrepresentations and failure to disclose material facts in the marketing and selling of loot in
 Fortnite Save the World. Id. ¶¶ 25, 112.
        Fortnite Save the World is a cooperative game mode where up to four players can play
 together on various missions and fight computer-controlled enemies. Id. ¶¶ 28-29. Players can
 either earn through gameplay or purchase loot boxes (also referred to as “Loot Llamas”), which
 are an in-game reward system that provides randomized loot to help players progress in the
 game. Id. ¶¶ 65-66. Opening Loot Llamas gives players special characters and schematics to
 build traps, weapons, or other valuable items. Id. ¶¶ 59-62. Rarer items tend to be generally
 more valuable, but also more difficult to obtain. Id. ¶¶ 63-64.

                                                  1
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 3 of 17 Page ID #:282



        To purchase Loot Llamas, players must use in-game currency known as “V-Bucks.” Id. ¶
66. V-Bucks are either purchased or earned by playing Fortnite Save the World. Id. ¶ 67.
Earning V-Bucks is a difficult and inconsistent process because of the amount of playtime
needed and the randomness at which V-Bucks are offered as rewards to players. Id. ¶ 68. Thus,
players are induced into purchasing V-Bucks. Id. The price for one hundred V-Bucks generally
costs around $1.00. Id. ¶ 69. In some instances, players can purchase V-Bucks at a discount by
purchasing a higher quantity. Id.
        Plaintiff believes younger players have difficulty conceptualizing how much actual
money is spent on these in-game purchases with V-Bucks. Id. ¶ 71. By only allowing V-Bucks
to be bought in currency packs and setting the prices of items at odd amounts, Defendant induces
players to need more currency to buy them. Id. ¶ 72. It is easy for players to spend an exorbitant
amount of V-Bucks at any given time because Defendant does not provide a history of a player’s
in-game purchases. Id. ¶ 74. Defendant also induces players to make more purchases by
allowing them to save their payment method to purchase more V-Bucks at any time. Id. ¶ 75.
        Fortnite offers different Loot Llama options for purchase that allegedly correspond to the
“rarity” of the potential loot contained inside. Id. ¶ 78. Loot Llamas come in different tiers:
regular, silver, and gold. Id. When players move their cursor over a specific Llama, a bubble
appears showing loot and a description (referred to as “thought bubbles”) that players understand
as an indication of what is likely to be contained inside. Id. ¶¶ 80-81. The actual odds of
receiving specific, in-game items with these Loot Llamas are not displayed. Id.
        When opening the Loot Llamas, players are brought to a screen where the player uses a
stick to open the Llama piñata. Id. ¶ 83. If the Loot Llama is of the “regular” tier, it will break
open upon the strike. Id. ¶ 84. If it is of the “silver” tier, there will be a metal clunking sound to
reveal a silver Loot Llama. Id. Players have the chance of seeing their Llama piñata go from a
regular tier to the gold tier, reflecting the increased rarity of the loot inside. Id. ¶ 85.
        Among the variety of Loot Llamas, there are Upgrade and Daily Llamas. Id. ¶¶ 88, 96.
Upgrade Llamas are the only Llamas available for purchase at all times and have the random
chance to upgrade at a relatively discounted price. Id. ¶¶ 88-89. Daily Llamas rotate on a
twenty-four-hour basis and offer high-tier loot at a premium price for specific items or classes.
Id. ¶¶ 96-98.
        Plaintiff mainly claims two misrepresentations and omissions by Defendant: (1)


                                                    2
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 4 of 17 Page ID #:283



Defendant’s usage of thought bubbles next to the Llamas are deceptive because it often displays
a rare, sought-after item when in fact the odds of getting that item are low; and (2) Defendant
does not display the odds of receiving the higher-tier loot. Id. ¶¶ 94-95, 100. For example,
Defendant describes the Upgrade Llama as “[t]he old faithful llama, packed with a variety of
goodies and upgrade materials. Contains at least 4 items, including a rare item or a hero! Has a
high chance to upgrade. Hitting the upgrade symbol will upgrade it.” Id. ¶ 90 (citation omitted).
Far more times than not, the Upgrade Llama will not “upgrade.” Id. ¶ 93. Likewise, Daily
Llamas, which offer high-tier loot at a premium price only for a twenty-four-hour period, are
deceptive due to the “sense of artificial scarcity” that induces players to purchasing them before
they expire. Id. ¶¶ 96, 99-102.
          2. Additional Evidence
       In support of its motion to compel arbitration or transfer venue, Defendant offered the
following facts and concomitant evidence: Since Fortnite’s launch in 2017, all users have to
affirmatively agree to the Fortnite End User License Agreement (“EULA”). See Motion to
Compel Arbitration (“Motion”), Docket No. 26; Declaration of James Farnsworth (“Farnsworth
Decl.”), Docket No. 28, ¶ 7. Every version of the Fortnite EULA has called for non-arbitrable
disputes to be heard in North Carolina and governed by North Carolina law. Id. ¶ 8. When
someone downloads Fortnite and starts to play, the EULA is displayed on-screen for the user,
with a check box reading, “I have read and agree with the End User License Agreement.” Id. ¶
9. After checking the box, the user must confirm a second time by clicking the “Accept” button
before playing. Id.
       On October 8, 2017, Plaintiff’s Fortnite account was created on a personal computer
using Steve Altes’ email address as the contact information. Id. ¶ 14. The account’s creator
agreed to the operative EULA at that time (“2017 EULA”), which included language about
future amendments to the agreement. Id. ¶ 15. The 2017 EULA advises users that Defendant
may update it at any time: “Epic may issue an amended Agreement . . . at any time in its
discretion by posting the amended Agreement . . . on its website or by providing you with digital
access to amended versions . . . when you next access the Software.” Id. ¶ 10. Further, the
EULA advises persons accepting that “if any amendment to this Agreement . . . is not acceptable
to you, you may terminate this Agreement and must stop using the Software.” Id.
       In March 2019, Defendant issued a 2019 EULA, which included a binding, individual


                                                3
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 5 of 17 Page ID #:284



arbitration and class action waiver requirement. See id., Ex. B (“2019 EULA”) ¶ 3; see also
Reply in Support of Motion (“Reply”), Docket No. 35, at 6. Starting on March 15, 2019,
Defendant displayed the 2019 EULA to all users who logged on. The 2019 EULA includes a
bolded and all-capitalized section about binding arbitration and class action waiver.             See
Farnsworth Decl. ¶¶ 12-13.
       On March 18, 2019, a person logged into Plaintiff’s account and accepted the 2019
EULA by checking the box and clicking “Accept.” Id. ¶ 18. The 2019 EULA provides that “to
enter into [it]” a person “must be an adult of the legal age of majority,” and that if the player is a
minor, “your parent or legal guardian must consent to this Agreement.” See Motion at 2. Once
the user accepted the agreement on March 18, Plaintiff had thirty days to opt out of the
arbitration requirement. 2019 EULA ¶ 12.6. The thirty-day period to opt out lapsed on April 18,
2019 without Plaintiff having exercised that right. Farnsworth Decl. ¶ 20.
       In October 2017, Plaintiff claims he downloaded and installed Fortnite, with the help of
his brother, who is also a minor, on his personal computer. See Declaration of R.A. (“R.A.
Decl.”), Docket No. 32-1, ¶ 2. Plaintiff used his father’s email address to register for an account
with Epic, and the father was not involved in the account’s creation. Id. ¶ 3; see also Farnsworth
Decl. ¶ 14. When Plaintiff clicked through the EULA, he did not read or understand any of the
EULA or ask his father’s permission to do so. Id. ¶¶ 5-6. Plaintiff’s father did not ever see,
read, or agree to Epic’s EULA in October 2017. See Declaration of Steve Altes (“Altes Decl.”),
Docket No. 32-2, ¶ 2.
       When Defendant posted its 2019 EULA in March 2019, Plaintiff was the only person
with access to the account who could have clicked through the agreement. See R.A. Decl. ¶¶ 7-
8. Plaintiff’s father again did not see, read, or agree to Epic’s 2019 EULA. See Altes Decl. ¶ 3.
For both the 2017 and 2019 versions of the EULA, Plaintiff states that “I do not consent to
arbitrate any of the claims in this action and disaffirm the 2017 and 2019 EULA.” See R.A.
Decl. ¶ 9.
       Defendant presents evidence showing that Plaintiff was still actively playing Fortnite on
June 18, 2019, more than a month after Defendant filed its motion to compel arbitration. See
Reply at 1; see also Declaration of Joseph Babcock (“Babcock Decl.”), Docket No. 35, Exhibit
A, ¶ 6. But, as of now, there is no evidence that Plaintiff has played the game since he filed his
declaration on June 19, 2019.


                                                  4
 Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 6 of 17 Page ID #:285



          All of Plaintiff’s in-game purchases have been made with a MasterCard or a PayPal
  account belonging to Steve Altes, and not to R.A. See Farnworth Decl. ¶ 17. Steve Altes’
  PayPal information was added to R.A.’s Fortnite player account on March 2, 2018, while Altes’
  MasterCard information was added on April 5, 2018. See Babcock Decl. ¶ 3. The most recent
  in-game purchase on Plaintiff’s Fortnite account was on June 11, 2019. Id. ¶ 5.
          B. Procedural Background
          On February 28, 2019, Plaintiff filed a complaint asserting claims of unjust enrichment
  and violations under the CLRA and FAL. See generally Complaint. Defendant now moves to
  compel Plaintiff to arbitration, or, in the alternative, to transfer the action to the Eastern District
  of North Carolina pursuant to 28 U.S.C. § 1404(a). See Motion. Plaintiff opposes. See
  Plaintiff’s Opposition to Defendant’s Motion to Compel Arbitration or Transfer (“Opp’n”),
  Docket No. 32. Defendant filed a Reply. See Reply.
II.       Legal Standard
          A. Motion to Compel Arbitration
          The Federal Arbitration Act (“FAA”) reflects a “liberal federal policy favoring
  arbitration.”   See AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (citation
  omitted). “By its terms, the [FAA] leaves no room for the exercise of discretion by a district
  court, but instead mandates that district courts shall direct the parties to proceed to arbitration on
  issues as to which an arbitration agreement has been signed.” See Dean Witter Reynolds, Inc. v.
  Byrd, 470 U.S. 213 (1985) (emphasis in original); see also 9 U.S.C. § 4. “The court’s role under
  the Act is therefore limited to determining: 1) whether a valid agreement to arbitrate exists and,
  if it does, 2) whether the agreement encompasses the dispute at issue. If the response is
  affirmative on both counts, then the Act requires the court to enforce the arbitration agreement in
  accordance with its terms.” See Daugherty v. Experian Info. Sols., Inc., 847 F. Supp. 2d 1189,
  1193 (N.D. Cal. 2012) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126,
  1130 (9th Cir. 2000)). “While the Court may not review the merits of the underlying case ‘[i]n
  deciding a motion to compel arbitration, [it] may consider the pleadings, documents of
  uncontested validity, and affidavits submitted by either party.’” See Macias v. Excel Bldg. Servs.
  LLC, 767 F. Supp. 2d 1002, 1007 (N.D. Cal. 2011) (quoting Ostroff v. Alterra Healthcare Corp.,
  433 F. Supp. 2d 538, 540 (E.D. Pa. 2006)).
          B. Motion to Transfer Venue


                                                    5
  Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 7 of 17 Page ID #:286



          Pursuant to 28 U.S.C. § 1404(a), a court “may transfer any civil action to any other
   district or division where it might have been brought or to any district or division to which all
   parties have consented.” 28 U.S.C. § 1404(a). A § 1404(a) analysis differs if a valid forum-
   selection clause is present. See Atl. Marine Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of
   Tex., 571 U.S. 49, 52 (2013) (internal quotations omitted). When there is a valid forum-selection
   clause, “a district court should ordinarily transfer the case to the forum specified in that clause”
   with exception of “[o]nly under extraordinary circumstances unrelated to the convenience of the
   parties . . . .” Id. at 581 (emphasis added). Accordingly, the Supreme Court modified the §
   1404(a) analysis in three ways: (1) plaintiff’s choice of forum has no weight, and that the burden
   falls on the plaintiff to show that transfer to the forum is unwarranted; (2) a district court should
   only consider public-interest factors; and (3) the transfer of venue will not carry with it the
   original venue’s choice of law rules. Id. at 63-65.
III.      Discussion
          A. Motion to Compel Arbitration
          Defendant has moved to compel arbitration based on the 2019 EULA’s arbitration
   provision. In his Opposition papers, R.A. purportedly disaffirms the contract. Thus, before
   assessing whether Epic can compel Plaintiff to arbitrate, the Court must consider whether
   Plaintiff validly disaffirmed. First, the Court will determine which state’s disaffirmation law
   applies: California or North Carolina.
             1. Which State Law Governs Whether a Valid Contract Exists
          Both parties agree that California and North Carolina law recognize a minor’s right to
   disaffirm and that the disaffirmation analysis would not necessarily vary depending on which
   state law is applied. See Opp’n at 6, n.5; Reply at 4. “It is well settled that the conventional
   contracts of an infant . . . are voidable at the election of the infant and may be disaffirmed by the
   infant during minority or within a reasonable time after reaching majority.” See Bobby Floars
   Toyota, Inc. v. Smith, 269 S.E.2d 320, 321 (N.C. Ct. App. 1980) (citation omitted); Gastonia
   Personnel Corp. v. Rogers, 172 S.E.2d 19, 21 (N.C. 1970) (same); Cal. Fam. Code § 6710.
   Moreover, Defendant primarily argues using California disaffirmation law. See Reply at 3-6;
   Opp’n at 5, n.3; see also Campos v. JPMorgan Chase Bank, NA, 2019 WL 827634, at *4 (N.D.
   Cal. Feb. 21, 2019) (applying California law because “[b]oth parties apply California law . . . to
   the existence of a valid arbitration agreement.”).


                                                    6
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 8 of 17 Page ID #:287



       While Defendant initially cited to this Court’s ruling in McKee to argue that the laws of
North Carolina should apply based on the choice of law provisions in the EULAs, Plaintiff’s
purported disaffirmation in his Opposition changes the analysis. See Motion at 8; McKee v.
Audible, Inc., 2017 WL 4685039, at *4 (C.D. Cal. July 17, 2017) (“the parties’ choice of law
reflected in a contract clause will govern provided the chosen state bears a substantial
relationship to the parties or their transaction and enforcement of the provision does not violate a
fundamental public policy of California.”). Plaintiff contends that the Court need not consider
the choice of law provision in determining whether he validly disaffirmed the EULAs. See
Opp’n at 3-4; see also Trans-Tec Asia v. M/V HARMONY CONTAINER, 518 F.3d 1120, 1124
(9th Cir. 2008); Javier v. Carnival Corp., 2010 WL 3633173, at *3 (S.D. Cal. Sept. 13, 2010).
       The Court agrees that the choice of law provisions in the EULAs do not control which
state’s disaffirmation law applies. In Trans-Tec, the Ninth Circuit held that it could not “rely on
the choice of law provision until [it had] decided, as a matter of law, that such a provision was a
valid contractual term . . . .” Trans-Tec Asia, 518 F.3d at 1124. The Ninth Circuit proceeded to
analyze the issue of a valid contract “as if there were no choice of law clause.” Id. Here, it
would be incongruous to rely on a choice of law provision in the contract that Plaintiff
supposedly disaffirmed. As such, the Court would disregard the choice of law provision in
determining whether Plaintiff disaffirmed.
       When there is no choice of law provision, federal courts will use “the choice of law rules
of the forum state.” See Pokorny v. Quixtar, Inc., 601 F.3d 987, 994 (9th Cir. 2010) (holding
that “[u]nder California law, the choice-of-law rules differ depending on whether the parties have
included a choice-of-law agreement in their contract and . . . whether the claims being litigated
fall with the scope of that agreement.”). In California, federal courts apply the law of the state
where the contract was formed with respect to “issues concerning contract formation.” See
Lopez v. Kmart Corp., 2015 WL 2062606, at *4 (N.D. Cal. May 4, 2015) (citing Ingle v. Circuit
City Stores, Inc., 328 F.3d, 1165, 1170 (9th Cir. 2003)). Here, any contract between R.A. and
Defendant would have been formed in California, where Plaintiff was playing the game and
clicked through the EULAs. As such, the Court will use the laws of California to analyze
whether Plaintiff disaffirmed the EULAs.
          2. Whether Plaintiff Disaffirmed the Entirety of the 2017 and 2019 EULAs
       In California, a minor may contract “in the same manner as an adult, subject to the power


                                                 7
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 9 of 17 Page ID #:288



of disaffirmance.” See Cal. Fam. Code. § 6700. Minors can disaffirm a contract before reaching
the age of majority or within a reasonable time afterwards. See Cal. Fam. Code § 6710. The
doctrine of disaffirmation is to protect “a minor against himself and his indiscretions and
immaturity as well as against the machinations of other people and to discourage adults from
contracting with an infant.” Niemann v. Deverich, 98 Cal. App. 2d 787, 793 (1950); see also
Sparks v. Sparks, 101 Cal. App. 2d 129, 137 (1950). “Any loss occasioned by the disaffirmance
of a minor’s contract might have been avoided by declining to enter into the contract.” Niemann,
98 Cal. App. 2d at 793.
       A minor may disaffirm a contract by “any act or declaration disclosing an unequivocal
intent to repudiate its binding force and effect.” Spencer v. Collins, 156 Cal. 298, 303 (1909).
“Express notice to the other party is unnecessary.” Abdullah v. Abdullah, 50 Cal. App. 115, 119
(1920) (“[F]iling of the action for a recovery. . . would be a sufficient notice to the defendant of a
disaffirmance of the contract . . . .”); see also Celli v. Sports Car Club of Am., Inc., 29 Cal. App.
3d 511, 517 (1972).
       Disaffirmance must be complete in that a minor “must disaffirm the entire contract, not
just the irksome portions.” Holland v. Universal Underwriters Ins. Co., 270 Cal. App. 2d 417,
421 (1969); see also C.M.D. ex rel. De Young v. Facebook, Inc., 621 F. App’x 488, 489 (9th Cir.
2015) (affirming the lower court ruling that while plaintiff “may have intended to disaffirm the
contract[]… a party cannot apply to his own use that part of the transaction which may bring to
him a benefit, and repudiate the other, which many not be to his interest to fulfill.” (internal
citation omitted)) (“CMD”). “[T]he disability of infancy [is not] a ‘sword’ rather than a ‘shield
[.]’” E.K.D. ex rel. Dawes v. Facebook, Inc., 885 F. Supp. 2d 894, 899 (S.D. Ill. 2012) (applying
California law) (international citation omitted).       “The infancy defense may not be used
inequitably to retain the benefits of a contract while reneging on the obligations attached to that
benefit.” Id. (citing MacGreal v. Taylor, 167 U.S. 688, 701 (1897)).
       As result of disaffirmation, “a minor rescinds the entire contract, rendering it a nullity.”
I.B. ex rel. Fife v. Facebook, Inc., 905 F.Supp.2d 989, 1000 (N.D. Cal. 2012) (“Fife”). A minor
is “permitted to disaffirm all obligations under a contract, even for services previously rendered,
without restoring consideration or the values of services rendered to the other party.” Deck v.
Spartz, Inc., 2011 WL 7775067, at *7 (E.D. Cal. Sept. 27, 2011) (citing Berg v. Traylor, 148 Cal.
App. 4th 809, 819-20 (2007)). Since an action for disaffirmance is one in equity, “the trial court


                                                  8
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 10 of 17 Page ID #:289



 is vested with a broad discretion to see that equity is done.” Id. at *6 (internal quotations and
 citation omitted).
         Here, Plaintiff first argues that his filing of this lawsuit is sufficient to disaffirm the
 contract. See Opp’n at 8. Defendant contends Plaintiff cannot disaffirm because he did not do
 so in the Complaint. See Reply at 3. As such, Defendant argues Plaintiff must first amend his
 complaint before the Court can rule on disaffirmation. Defendant is mistaken that Plaintiff must
 amend before the Court can rule. The present case involves a motion to compel arbitration
 where extrinsic evidence, including declarations, is considered and both sides filed multiple
 declarations in support of their positions.
         Turning to whether, and (if so) when, Plaintiff disaffirmed the EULAs, the Court would
 conclude that Plaintiff did not disaffirm upon the filing of the Complaint, but that his June 19,
 2019 declaration validly disaffirmed the 2019 EULA. First, the Court agrees with Defendant
 that because Plaintiff continued to play Fortnite until at least June 18, 2019 – after the filing the
 Complaint – he continued to enjoy the benefits of the agreement and therefore did not effectively
 disaffirm. See Reply at 13-14; Babcock Decl. ¶ 6; CMD, 621 F. App’x at 488 (“By continuing to
 use facebook.com after bringing their action, [p]laintiffs manifested an intention not to disaffirm
 the contract.”); E.K.D. ex rel. Dawes v. Facebook, Inc., 885 F. Supp. 2d 894, 899 (S.D. Ill. 2012)
 (applying California law) (finding that plaintiffs cannot disaffirm the forum-selection clause in
 the agreement because they used and continue to use facebook.com).
         Nevertheless, the Court would find Plaintiff’s declaration on June 19, 2019 to be a valid
 disaffirmation of at least the 2019 EULA.1 In his declaration, Plaintiff unequivocally expresses
 his intent to disaffirm the EULAs. He states: “I do not consent to arbitrate any of the claims in
 this action and disaffirm the 2017 and 2019 EULA.” R.A. Decl. ¶ 8. “No specific language is
 required to communicate an intent to disaffirm.” Berg, 148 Cal. App. 4th at 820. Furthermore,
 there is no evidence at this time that Plaintiff continued playing the Fortnite video game after he
 submitted his declaration that would contradict his intent to disaffirm the entirety of the EULAs.2



 1
  On July 29, 2019, the Court held oral argument on the Motion, and Defendant did not raise any contention or
 present any evidence that R.A. played Fortnite after the filing of his June 19, 2019 declaration.
 2
   The Court notes that neither party addresses whether a minor may purportedly disaffirm a contract multiple times.
 It would seem inequitable that a minor could keep using a product and then disaffirm it as soon as the other side to
 the agreement tries to enforce an obligation from the agreement. Then again, maybe that is the risk of doing
 business with a minor, and an example of why the disaffirmance doctrine discourages entering into agreements with

                                                          9
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 11 of 17 Page ID #:290



         Aside from Plaintiff’s continued gameplay, Defendant claims that Plaintiff’s
 disaffirmation is invalid because a minor cannot disaffirm in-game purchases to recover
 consideration paid by his or her parents. See Reply at 5. At oral argument, Defendant limited
 this argument to the 2017 EULA. Defendant also argued that because Plaintiff only disaffirmed
 after the filing of the Motion, it did not have a full opportunity to brief the matter of whether
 Plaintiff validly disaffirmed the 2017 EULA. Thus, Defendant asked the Court to withhold
 judgment on the matter, if it intends to transfer the case to North Carolina.
         While the Court recognizes that at least one district court in the Ninth Circuit has rejected
 Defendant’s argument, see Fife, 905 F. Supp. 2d at 1003, the Court need not reach the issue
 because the argument only pertains to the 2017 EULA, and that agreement did not contain an
 arbitration provision. Further, as discussed below, because the Court would transfer the case to
 the Eastern District of North Carolina based on the § 1404(a) factors, rather than any forum
 selection clause, the Court will leave the question of whether R.A. validly disaffirmed the 2017
 EULA as an open question.
             3. Validity and Scope of the Arbitration Agreement
         Since Plaintiff validly disaffirmed the 2019 EULA, the Court need not reach the validity
 of the arbitration provision contained therein, and would accordingly deny Defendant’s motion
 to compel arbitration.
         B. Motion to Transfer
         Given that the Court would conclude Plaintiff has disaffirmed the 2019 EULA (and will
 assume arguendo for the purposes of this Motion only) that Plaintiff has disaffirmed the 2017
 EULA, there is no forum selection clause to modify the analysis of the motion to transfer
 pursuant to § 1404(a). However, even under the traditional § 1404(a) analysis, the Court would
 find transfer to be warranted for reasons discussed below.
         Under a traditional § 1404(a) analysis, a court “must evaluate both the convenience of the
 parties and the various public interest considerations . . . and decide whether, on balance, a
 transfer would serve the convenience of parties and witnesses and otherwise promote the interest
 of justice.” Atl. Marine Const., 134 S. Ct. at 581; 28 U.S.C. § 1404(a). The moving party bears
 the burden in demonstrating that transfer is appropriate.                 See Commodity Futures Trading


 minors. See Niemann, 98 Cal. App. 2d at 793 ([A] person deals with a minor at his peril whether or not he has
 notice, actual or constructive, of the minor’s disability . . . .”).

                                                         10
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 12 of 17 Page ID #:291



 Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979); Saleh v. Titan Corp., 361 F. Supp. 2d
 1152, 1155 (S.D. Cal. 2005). A court has broad discretion to decide a motion to transfer venue
 because the analysis is “flexible and individualized.” See Stewart Org. v. Ricoh Corp., 487 U.S.
 22, 29 (1988).
        Section 1404(a) only defines three factors to consider: the convenience of the parties, the
 convenience of witnesses, and the interest of justice. The Ninth Circuit noted that district courts
 can consider additional public and private interest factors:
                  (1) the location where the relevant agreements were negotiated and
                  executed, (2) the state that is most familiar with the governing law,
                  (3) the plaintiff’s choice of forum, (4) the respective parties’
                  contacts with the forum, (5) the contacts relating to the plaintiff’s
                  cause of action in the chosen forum, (6) the differences in the costs
                  of litigation in the two forums, (7) the availability of compulsory
                  process to compel attendance of unwilling non-party witnesses,
                  and (8) the ease of access to sources of proof . . . . [as well as (9)]
                  the relevant public policy of the forum state[.]
 Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). Moreover,
 “[p]ublic interest factors [also] include the administrative difficulties flowing from court
 congestion; the local interest in having localized controversies decided at home; the
 interest in having the trial of a diversity case in a forum that is at home with the law that
 must govern the action; . . . and the unfairness of burdening citizens in an unrelated
 forum with jury duty.” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834,
 843 (9th Cir. 1986) (internal quotations and citation omitted).
       1. Plaintiff’s Choice of Forum
        The Court first addresses whether and to what extent the court should defer to Plaintiff’s
 choice of forum. Typically, “[a] plaintiff’s choice of forum is accorded substantial weight in
 proceedings under § 1404(a) (so-called ‘home turf’ rule).” Virginia A. Phillips & Karen L.
 Stevenson, Fed. Civ. Pro. Before Trial Ch. 4-K: “Convenience” Transfers, § 4:760 (Rutter
 Group 2019). However, “when an individual brings a derivative suit or represents a class, the
 named plaintiff’s choice of forum is given less weight.” Lou v. Belzberg, 834 F.2d 730, 739 (9th
 Cir. 1987) (internal citation omitted); see also Billing v. CSA-Credit Sols. of America, Inc., 2010
 WL 2542275, at *5 (S.D. Cal. June 22, 2010) (citing Lou, 834 F.2d at 739). To determine the
 amount of weight to accord a plaintiff’s choice of forum, courts consider the extent of the
 parties’ contacts with the forums. Lou, 834 F.2d at 739. “If the operative facts have not

                                                    11
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 13 of 17 Page ID #:292



 occurred within the forum and the forum has no interest in the parties or subject matter,
 [plaintiff’s] choice is entitled to only minimal consideration.” Id. Often, when a plaintiff brings
 a case in his home district and represents a class limited to residents of that state, the plaintiff’s
 choice of forum counsels against transfer.        See, e.g., Burns v. Gerber Products Co., 922
 F.Supp.2d 1168, 1172 (E.D. Wash. 2013) (recognizing that “Plaintiff’s choice to bring suit in
 Washington is afforded substantial weight” because he resides in the state and all putative class
 members purchased the allegedly misadvertised products in Washington, but holding that
 transfer to New Jersey was still warranted considering that the development and marketing of the
 products took place.); see also Cardoza v. T-Mobile USA Inc., 2009 WL 723843, at *4 (N.D.
 Cal. Mar. 18, 2009) (“The Court does not give less weight to Plaintiff’s choice of forum based on
 Plaintiff's decision to bring this suit on behalf of a class. Courts tend to do so in cases where the
 plaintiff seeks to represent a nationwide class. Here, Plaintiff’s putative classes are limited to
 California consumers.”) (citations omitted).
        Here, Defendant argues that the operative facts occurred in North Carolina. See Motion
 at 18. Defendant carried out the development, programming, functioning, and marketing of the
 Loot Llamas at its headquarters in Cary, North Carolina. Id. Thus, because of the class nature of
 Plaintiff’s claims and the operative facts occurring in North Carolina, Defendant believes
 transfer is appropriate. Conversely, Plaintiff argues that he is still entitled to choose his forum
 because the presumption in favor of his choice is only reduced when the class actions are “purely
 fortuitous” or bear no connection to Plaintiff’s or the putative class claims. See Sonoda v.
 Amerisave Mortg. Corp., 2011 WL 2653565, at *4 (N.D. Cal. July 6, 2011) (finding plaintiff’s
 choice of forum was not purely fortuitous because plaintiff resides in the district, seeks to
 represent a California subclass under the CLRA, and defendant had contacts with California that
 gave rise to plaintiff’s claims); see also Holliday v. Lifestyle Lift, Inc., 2010 WL 3910143, at *6
 (N.D. Cal. Oct. 5, 2010) (finding that plaintiff alleged violations occurred in the plaintiff’s
 choice of forum and thus “carries some weight”). Plaintiff asserts that he filed this case in his
 home district, under California law, and on behalf of a class of California consumers. Opp’n at
 22.
        The Court would find that Plaintiff’s choice of forum is entitled to some deference.
 Plaintiff resides in this district and played the game on his personal computer here.             See
 Complaint ¶ 18; R.A. Decl. ¶ 2. Likewise, R.A. only alleges claims under California law, see


                                                  12
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 14 of 17 Page ID #:293



 generally Complaint, and limits his putative class to “[a]ll persons in California who, within the
 applicable statute of limitations, purchased a Llama with V-Bucks that they bought with money
 in Fortnite Save the World.” Id. ¶ 112 (emphasis added). And, Plaintiff’s (and other class
 members’) understanding of the Loot Llamas will also be a relevant issue.3
         Still, the crux of Plaintiff’s claims is that Defendant misrepresented the likelihood of
 obtaining significant advantages from the Loot Llamas. Where a plaintiff’s claims concern
 misrepresentations or false advertising, the operative facts stem from where the statements were
 made or where the products were developed. See Burns, 922 F. Supp. 2d at 1171 (“Thus, the
 crux of the present case is not Washington, the state where Plaintiff purports to have purchased a
 falsely advertised product, but rather New Jersey, the state where Gerber is headquartered and
 allegedly issued misrepresentations concerning its products. The primary focus of this action is
 the development and marketing of certain Gerber consumer goods, and decisions about how such
 goods were to be advertised to consumers.”); see also Jovel v. i-Health, Inc., 2012 WL 5470057,
 at *6 (C.D. Cal. Nov. 8, 2012); Cohn v. Oppenheimerfunds, Inc., 2009 WL 3818365, at *5 (S.D.
 Cal. Nov. 12, 2009). As such, the Court would conclude that most of the operative facts
 occurred in North Carolina where the game, and more specifically the Loot Llama scheme, was
 designed, programmed and marketed.
         Thus, although Plaintiff’s choice of forum is not “purely fortuitous,” the amount of
 weight is still reduced because Plaintiff has not alleged operative facts that occurred in this
 district beyond his gameplay. Therefore, while this factor weighs somewhat against transfer, it is
 not determinative.
         2. Convenience of the Parties and Witnesses
         Defendant argues that a transfer is warranted based on the convenience to the parties and
 witnesses. See Motion at 16; see also Newthink LLC v. Lenovo (U.S.) Inc., 2012 WL 6062084, at
 *1 (C.D. Cal. Dec. 4, 2012); L.A. Printex Indus., Inc. v. Le Chateau, Inc., 2011 WL 2462025, at
 *3 (C.D. Cal. June 20, 2011). Defendant also claims that the Eastern District of North Carolina
 is more convenient because nearly all of its witnesses – employees who are familiar with the
 video game’s programming, functioning, and marketing of its Loot Llamas – are located in Cary,
 North Carolina. See Motion at 17. Meanwhile, Plaintiff contends that Defendant’s arguments


 3
  Although not directly relevant at the moment, Plaintiff’s class definition would likely need to change to encompass
 only minors who had validly disaffirmed the 2019 EULA.

                                                         13
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 15 of 17 Page ID #:294



 about its employees being located in North Carolina is weak because “the result [of transferring]
 is merely to shift the inconvenience from one party to another.” See Opp’n at 22-23; see also
 Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 776 (N.D. Cal. 2014). Additionally, Plaintiff
 asserts that “the relative ability of the parties to absorb the costs associated with litigating in a
 distant forum is a valid consideration” that favors Plaintiff over the corporate Defendant. See
 Celestial Mechanix, Inc. v. Susquehanna Radio Corp., 2005 WL 4715213, at *2 (C.D. Cal. April
 28, 2005); see also Gelber v. Leonard Wood Mem’l for Eradication of Leprosy, 2007 WL
 1795746, at *4 (N.D. Cal. June 21, 2007) (same).
        Despite the potential inconvenience to Plaintiff by transferring to another forum, the
 reality is that one party will have travel cross-country for this trial depending on where the venue
 is located. At this time, Defendant has made persuasive arguments that the people with the most
 knowledge about the operative facts of this case (the programming and marketing of Loot
 Llamas) are in North Carolina, which would support transfer due to convenience to both parties
 to litigate in the forum where these acts occurred. While the Court recognizes Defendant may be
 better positioned to absorb the costs of litigation, the Court is not convinced that argument
 overcomes the fact that nearly all of the witnesses and operative facts are in North Carolina,
 especially considering that Plaintiff is asserting a class action and has not provided any
 information about whether he, or his counsel, will bear the costs of litigating the claims. See
 Reply at 12.
        Plaintiff further argues that the factor of convenience of the witnesses is less significant
 when considering that the witnesses are Defendant’s employees. See Lax, 65 F. Supp. 3d at 779;
 see also Gelber, 2007 WL 1795746, at *3 (finding that the “convenience of defendants’ party
 witnesses are entitled to little weight because the witnesses are employees of the party seeking
 transfer”). Plaintiff argues any inconvenience to witnesses will be lessened because Defendant
 can simply require the appearance of its employees in court. Id. Plaintiff also offers to mitigate
 any inconvenience by deposing Defendant’s employees in North Carolina. See Lax, 65 F. Supp.
 3d at 779.
        The Court agrees that the convenience of party witnesses is less important than to non-
 party witnesses, but at this time, the amount of party witnesses predominates over non-party
 witnesses, such that Court still believes it relevant to the analysis. Moreover, Plaintiff has not
 identified for the Court the witnesses he might call during trial, so that all the Court has to work


                                                  14
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 16 of 17 Page ID #:295



 with right now is Defendant’s employees with knowledge about Loot Llamas who will be the
 primary witnesses. Therefore, as Defendant states, the Court believes that it would be less costly
 to litigate this matter in North Carolina where those employees live and work. See Motion at 17.
 Thus, the Court is would find that the convenience factors weigh in favor of transfer.
          3. Access to Evidence
           “[I]n the age of electronically stored information, the ease of access to evidence is
 neutral because much of the evidence in this case will be electronic documents, which are
 relatively easy to obtain in any district.” See Simpson Strong-Tie Co., Inc. v. Oz-Post Int’l, LLC,
 2018 WL 3956430, at *8 (N.D. Cal. Aug. 17, 2018). While there may be marginal advantages
 and cost-saving mechanism regarding access to evidence in North Carolina, this factor is
 essentially neutral.
          4. Familiarity with Governing Law
          Even assuming that California law would apply in the absence of the choice of law
 provision in the EULAs, this Court would find the factor basically neutral as to whether the case
 should be transferred because federal courts are comfortable applying different states’ laws, and
 the laws at issue here are not complex. See Burns, 922 F.Supp.2d at 1171-72; Bloom v. Express
 Servs. Inc., 2011 WL 1481402, at *5 (N.D. Cal. Apr. 19, 2011).4
          5. Administrative Difficulties from Court Congestion
          Defendant argues that there are no administrative difficulties involved with litigating
 Plaintiff’s case in the Eastern District of North Carolina. See Motion at 15. While Defendant
 might be right, that does not necessarily weigh in favor of a transfer. Plaintiff notes that
 although there are fewer cases in the Eastern District of North Carolina, the median time to
 litigate cases in the Central District of California takes only five months as opposed to nearly ten
 months in the Eastern District of North Carolina. See Opp’n at 20. While the reference to those
 statistics is informative, the Court would note that, at this time, there are nine judicial vacancies
 as to the 28 judgeships in the Central District of California bench (over 30%) with no relief in
 sight.
             6. Summing Up
          On balance, while Plaintiff’s choice of forum is subject to some deference, the Court

 4
   The Court would also find that California and North Carolina both have an interest in the outcome of this case
 because the Plaintiff is a California resident and Defendant a North Carolina corporation. Thus, the interest of the
 states is a neutral factor.

                                                           15
Case 2:19-cv-01488-GW-E Document 39 Filed 07/30/19 Page 17 of 17 Page ID #:296



 would conclude that the parties’ contacts with North Carolina, the amount of witnesses located
 there, and the fact that the Central District of California bench is vastly understaffed weigh in
 favor of transfer. Otherwise, the factors involved in the traditional § 1404(a) analysis are largely
 neutral. Fundamentally, this is a case about the design and marketing of the Loot Llamas. The
 operative facts surrounding the design and marketing of those challenged products occurred in
 North Carolina. As such, the Court would transfer the action to the Eastern District of North
 Carolina.
 IV.    Conclusion
        For the foregoing reasons, this Court would DENY Defendant’s Motion to Compel
 Arbitration, but GRANT Defendant’s Motion to Transfer Venue to the Eastern District of North
 Carolina.




                                                 16
